Citation Nr: 1518078	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-40 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for restless leg syndrome, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from November 2003 to August 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.

The issue of entitlement to service connection for restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of loud snoring and apneic episodes were manifested during service and have continued since service.

2.  Symptoms of loud snoring and apneic episodes have been attributed to a diagnosis of obstructive sleep apnea.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is granting service connection for sleep apnea.  Given the favorable outcome of the service connection appeal for sleep apnea, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with obstructive sleep apnea, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to the diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis for Sleep Apnea

The Veteran contends that he has sleep apnea related to service.  He asserts that the sleep apnea symptoms of loud snoring and apneic episodes were manifested during service and have continued since service.  He also reports that the sleep apnea symptoms are currently treated through use of a prescribed continuous positive airway pressure (CPAP) machine.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether symptoms of sleep apnea were manifested during service.  Less than a year after separating from service in August 2008, the Veteran sought medical treatment through VA in July 2009 for loud snoring and witnessed apneic episodes, which were then noted to be sleep apnea symptoms by the VA medical provider.  When the Veteran presented for a sleep medicine consultation in August 2009, the VA medical provider wrote that the Veteran had symptoms and signs concerning for sleep apnea, and noted that the Veteran reported that the symptoms had been going on "for years."  Statements made for treatment purposes are particularly trustworthy because the individual has incentive to report accurately his symptoms and medical history in order to receive proper care; therefore, the Veteran's August 2009 account of having had sleep apnea symptoms during service is of significant probative value.  

Although the Veteran also mentioned having snored loudly in high school at the August 2009 VA sleep medicine consultation, there was no respiratory disorder "noted" at service entrance; therefore, the Veteran is presumed sound at service entrance for the claimed sleep apnea.  Furthermore, because the Veteran did not report having had apneic episodes prior to service, and specifically denied having had frequent trouble sleeping and asthma or breathing problems on the January 1993 service enlistment report of medical history, the presumption of soundness is not rebutted by the high evidentiary burden of clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (directing that, where the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence both that disorder preexisted service and that it was not aggravated by service, the claim becomes one of direct service incurrence); VAOPGCPREC 3-03.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that sleep apnea symptoms were manifested during service.

The Board next finds that the evidence is in equipoise on the question of whether sleep apnea symptoms have continued since service and have been attributed to a current diagnosis of sleep apnea.  Although the results of a September 2009 polysomnography performed at a private medical facility were negative for sleep apnea, the treating VA medical provider questioned the results, noting that they were inconsistent with the clinical history more concerning for obstructive sleep apnea.  The treating VA medical provider then prescribed trial use of an automatic continuous positive airway pressure (i.e., APAP) machine for treatment of sleep apnea symptoms.  See September 2009 VA sleep medicine note and sleep medicine diagnostic study report.  

Approximately five months later, in February 2010, the treating VA medical provider opined that the Veteran had probable obstructive sleep apnea.  In support of the medical opinion, the VA medical provider wrote that, although the Veteran's polysomnography had been negative, the total sleep time and sleep quality were improved on APAP, which supported a clinical finding of obstructive sleep apnea.  The Board notes that subsequent VA treatment records include sleep apnea on the Veteran's active problem list.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for obstructive sleep apnea under 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea is granted.




REMAND

Service Connection for Restless Leg Syndrome

The issue of service connection for restless leg syndrome is remanded for issuance of proper notice and for a VA medical examination with a medical opinion.  In the February 2010 rating decision and September 2010 Statement of the Case, the RO noted that a notice letter pertinent to the service connection claim for restless leg syndrome was sent to the Veteran in October 2009; however, review of the record reveals that no notice letter has been provided.  Also, the record suggests that the Veteran may have restless leg syndrome, and the representative has recently raised the theory that restless leg syndrome may have been caused or aggravated by a service-connected disability.  See April 2015 Written Brief Presentation.  In consideration of the foregoing, the Board finds that a remand to provide proper notice and a VA medical examination with a medical opinion is warranted.     
 
Accordingly, the issue of service connection for restless leg syndrome is REMANDED for the following actions:

1.  Provide the Veteran with proper notice explaining how to substantiate a claim for service connection (including on a secondary basis).  

2.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed restless leg syndrome. 

The relevant documents in the record should be made available to the VA examiner for review.  The examiner should confirm review of the record in the examination report.

Based on review of the appropriate records, the examiner should answer the following questions: 

a.  Does the Veteran have restless leg syndrome or any other disability affecting the lower extremities to account for complaints of discomfort in the legs potentially improved with movement and worsening in the evening?  If so, please specify the diagnosis or diagnoses.

b.  For each diagnosis, is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the disability had its onset during or is otherwise etiologically related to service?  

c.  For each diagnosis, is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the disability was caused by a service-connected disability, to include any treatment (e.g., medication) related thereto?  

d.  For each diagnosis, is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the disability was permanently worsened beyond the normal progression (i.e., aggravated) by a service-connected disability, to include any treatment (e.g., medication) related thereto?  

For the purposes of providing the medical opinion, please assume that no disability existed prior to service, and address the August 2009 and September 2009 VA sleep medicine consultation reports noting impressions of possible restless leg syndrome, as well as the VA medical provider's notation that Citalopram (i.e., medication for mood depression and anxiety) had the potential to aggravate restless leg syndrome symptoms.

Service connection is in effect for the following disabilities: 1) posttraumatic stress disorder with insomnia; 2) right shoulder degenerative joint disease, status post rotator cuff tear; 3) cervical spine degenerative arthritis with spinal stenosis; 
4) degenerative disc disease of the lumbar spine; 
5) tinnitus; 6) left wrist arthritis; 7) osteoarthritis with swan neck deformity of the left fifth digit; and 
8) residual surgical scars of the left hand and right shoulder.  

A rationale should be provided for the opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


